DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “322” has been used to designate both threaded interface ( paragraph 0055) and shear pins ( paragraph 59).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first threaded interface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7,10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shiach et al 5456321.


    PNG
    media_image1.png
    773
    466
    media_image1.png
    Greyscale
Examiner Annotated Figure 3


Referring claim 7, Shiach discloses the hanger-running tool comprises a seal sleeve (see fig. 3, oring about element label 41) that is configured to be positioned between the hanger assembly and the outer sleeve along a radial axis.
Referring to claim 10, Shiach discloses the outer sleeve (41) comprises circumferentially spaced slots (49) that are configured to engage the drive ring (59).
Referring to claim 11, Shiach discloses wherein the outer sleeve (41) comprises a first end portion ( at 46) that is configured to couple to the rotatable tool body via a fastener and a second end portion  ( at 49) that comprises the circumferentially-spaced slots (49)  that are configured to engage the drive ring (59).

Allowable Subject Matter
Claims 1-4 and 13-20 are allowed.
Claims 8-9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Shiach 5456321 does not teach or suggest  a hanger running tool wherein rotation of a rotatable tool body in a first direction is configured to loosen the rotatable tool body from the hanger assembly while causing the one or more .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. European Patent 0535277 to Frazier et al. and Bories 20120305269 both disclose a running tool with a drive ring coupled to a hanger assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672